 Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 1 of 4 PageID #: 113




FR:BDM
F. #2019R01465

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                         ORDER OF FORFEITURE

            - against -                          21-CR-115 (ENV)

RAYMOND KOHUT,

                          Defendant.

– – – – – – – – – – – – – – – –X

              WHEREAS, on or about April 6, 2021, Raymond Kohut (the “defendant”),

entered a plea of guilty to the offense charged in the Sole Count of the above-captioned

Information, charging a violation of 18 U.S.C. § 1956(h); and

              WHEREAS, pursuant to 18 U.S.C. § 982(a)(1), the defendant has consented to

the entry of a forfeiture money judgment in the amount of two million two hundred thousand

dollars and zero cents ($2,200,000.00) (the “Forfeiture Money Judgment”), as property, real

or personal, involved in the defendant’s violation of 18 U.S.C. § 1956(h) or any property

traceable to such property, and/or substitute assets, pursuant to 21 U.S.C. § 853(p), as

incorporated by 18 U.S.C. § 982(b)(1).

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:

              1.      The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant 18 U.S.C. §§ 982(a)(1) and 982(b)(1) and 21 U.S.C.

§ 853(p).
 Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 2 of 4 PageID #: 114




              2.      All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or certified and/or official bank check, payable to U.S. Marshals

Service with the criminal docket number noted on the face of the instrument. The defendant

shall cause said payment(s) to be sent by overnight mail delivery to Assistant United States

Attorney Brian Morris, United States Attorney’s Office, Eastern District of New York, 271-

A Cadman Plaza East, Brooklyn, New York 11201. The defendant shall pay the sum of one

million dollars and zero cents ($1,000,000.00) within 30 days of the date that the defendant

pleads guilty (the “Initial Due Date”). The defendant shall pay the remaining balance of the

Forfeiture Money Judgment on or before the date of sentencing (the “Final Due Date” and,

together with the Initial Due Date, the “Applicable Due Dates”).

              3.      If the defendant fails to pay any portion of the Forfeiture Money

Judgment on or before the Applicable Due Dates, the defendant shall forfeit any other

property of his up to the value of the outstanding balance, pursuant to 21 U.S.C. § 853(p),

and further agrees that the conditions of 21 U.S.C. § 853(p)(1)(A)-(E) have been met.

              4.      Upon entry of this Order of Forfeiture (“Order”), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court’s entry of the judgment of conviction.

              5.      The defendant shall fully assist the government in effectuating the

payment of the Forfeiture Money Judgment, by among other things, executing any

documents necessary to effectuate any transfer of title to the United States. The defendant

shall not file a claim or petition seeking remission or contesting the forfeiture of any property
                               United States v. Raymond Kohut
21-CR-115 (ENV)                      Order of Forfeiture                                  Page 2
 Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 3 of 4 PageID #: 115




against which the government seeks to satisfy the Forfeiture Money Judgment in any

administrative or judicial (civil or criminal) proceeding. The defendant shall not assist any

person or entity to file a claim or petition seeking remission or contesting the forfeiture of

any property against which the government seeks to satisfy the Forfeiture Money Judgment

in any administrative or judicial (civil or criminal) forfeiture proceeding.

               6.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said

monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable

statute of limitations, venue, or any defense under the Eighth Amendment, including a claim

of excessive fines.

               7.     The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment of any income

taxes that may be due, and shall survive bankruptcy.

               8.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the

sentence and included in the judgment of conviction. This Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the monies

and/or properties paid toward the Forfeiture Money Judgment shall be forfeited to the United

States for disposition in accordance with the law.
                                United States v. Raymond Kohut
21-CR-115 (ENV)                       Order of Forfeiture                                  Page 3
Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 4 of 4 PageID #: 116
